IN THE SUPREME COURT OF THE STATE OF DELAWARE

PARK EMPLOYEES’AND                  §
RETIREMENT BOARD EMPLOYEES’ §
ANNUITY AND BENEFIT FUND OF §
CHICAGO, derivatively and on behalf §
of BioScrip, Inc.,                  §   No. 198, 2017
                                    §
      Plaintiff Below,              §
      Appellant,                    §
                                    §   Court Below—Court of Chancery
      v.                            §   of the State of Delaware
                                    §
RICHARD M. SMITH, MYRON Z.          §   C.A. No. 11000-VCG
HOLUBIAK, CHARLOTTE W.              §
COLLINS, SAMUEL P. FRIEDER,         §
DAVID R. HUBERS, RICHARD L.         §
ROBBINS, STUART A. SAMUELS,         §
GORDON H. WOODWORD,                 §
KIMBERLEE C. SEAH, HAI V. TRAN, §
PATRICIA BOGUSZ, KOHLBERG & §
CO., L.L.C., KOHLBERG               §
MANAGEMENT V, L.L.C.,               §
KOHLBERG INVESTORS V, L.P.,         §
KOHLBERG PARTNERS V, L.P.,          §
KOHLBERG TE INVESTORS V, L.P., §
KOCO INVESTORS V, L.P. and          §
JEFFERIES LLC,                      §
                                    §
      Defendants Below,             §
      Appellees,                    §
                                    §
      and                           §
                                    §
BIOSCRIP, INC.,                     §
                                    §
      Nominal Defendant Below,      §
      Appellee.                     §

                        Submitted: November 15, 2017
                        Decided:   November 27, 2017
Before STRINE, Chief Justice; VALIHURA, VAUGHN, SEITZ, and
TRAYNOR, Justices, constituting the Court en Banc.

                                      ORDER

      This 27th day of November 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons assigned

in its order dated May 31, 2016.1

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                                         BY THE COURT:
                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




1
 Park Emps.’ & Ret. Bd. Emps.’ Annuity & Benefit Fund of Chicago v. Smith, 2016 WL 3223395
(Del. Ch. May 31, 2016).

                                            2